Exhibit 10.1

  

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into effective as of the dates set forth herein, by and between SPHERIX
INCORPORATED, a Delaware corporation with offices at One Rockefeller Plaza, 11th
Floor, New York, NY 10020 (the “Corporation”), and Anthony Hayes, an individual
residing at 546 Thomas Bransby, Williamsburg, VA 23185 (the “Executive”).

WHEREAS, the Corporation and Executive entered into that certain Employment
Agreement dated as of September 10, 2013, as the same was amended and restated
as of April 1, 2016, (as so amended and restated, the “Agreement”);

WHEREAS, the Parties desire to amend the Agreement in the form set forth herein;
and

WHEREAS, the Compensation Committee of the Board of Directors of the Corporation
has approved the Amendment in the form reflected herein.

NOW THEREFORE, in consideration of the premises and mutual covenants and
conditions herein, the Parties, intending to be legally bound, hereby agree to
the amendment of the Agreement, as follows:

1.      Section 4(b) of the Agreement is amended in its entirety, effective
January 1, 2017, as follows:

(b)       In addition to the Base Salary set forth in Section 4(a) above, the
Executive shall be entitled to receive an annual cash bonus (“Annual Bonus”) in
an amount equal to up to Two Hundred-Fifty Thousand Dollars ($250,000.00) if the
Corporation meets or exceeds criteria adopted by the Compensation Committee of
the Board (the “Compensation Committee”) for earning Bonuses, which criteria
shall be adopted by the Compensation Committee annually after consultation with
the Executive and which criteria must be reasonably likely to be attainable.
Annual Bonuses shall be paid by the Corporation to the Executive promptly after
the year end, it being understood that the Compensation Committee’s
determinations concerning attainment of any financial targets associated with
any bonus determination shall not be determined until following the completion
of the Corporation’s annual audit and public announcement of such results and
shall be paid promptly following the Corporation’s announcement of earnings, but
in no event later than December 31 of the year following the year for which it
is being paid (and if the Executive was employed as of last day of the calendar
year to which such Annual Bonus relates, then the Executive shall be entitled to
the Annual Bonus for such year, even if he is not employed by the Corporation on
the date the Annual Bonus is paid for such last year). The Compensation
Committee may provide for lesser or greater amount of the Annual Bonus payments
for Executive upon achievement of partial or additional criteria established or
determined by the Compensation Committee from time to time. For the avoidance of
doubt, if Executive is employed upon expiration of the Term, he shall be
entitled to the Annual Bonus for such last year on a pro-rata basis through the
last date of employment, even if he is not employed by the Corporation on the
date the Annual Bonus is paid for such last year. In his sole discretion, the
Executive may elect to receive such annual bonus in common stock of the
Corporation at the basis determined by the Compensation Committee in good faith.



 

 



2.Section 4(c) of the Agreement is amended in its entirety, effective January 1,
2017, as follows:

(c)       The Compensation Committee of the Corporation shall approve a
restricted stock unit grant to Executive (the “RSU Grant”) pursuant to the
Corporation’s 2014 Equity Incentive Plan (the “Plan”) with respect to thirty
thousand (30,000) shares of common stock of the Corporation. The RSU Grant shall
be completed within ten (10) days of the date of execution of this Agreement.
The RSU Grant shall vest upon the payment of the Annual Bonus as set forth in
Section 4(b) above, in the same pro rata criteria adopted by the Compensation
Committee for the payment of the Annual Bonus. In addition, the RSU Grant shall
immediately vest in full if during the Term there is (i) a “Change in Control
Transaction” during the term of the Executive’s employment and or (ii) a
termination of the Executive’s services hereunder by the Corporation other than
for “Cause” or by the Executive for “Good Reason” (each as defined in Section 5
below). Shares of common stock shall be delivered to Executive promptly, and in
any event within five (5) business days, after vesting (accordingly, such shares
shall be delivered within the short-term deferral exception period under Code
Section 409A). (For avoidance of doubt, any such delivery of shares shall occur
within five (5) business days after the Compensation Committee has received and
reviewed year-end financial information and determined that the condition has
been satisfied, any such delivery to be no later than March 15, 2018).

3.Section 4(g) of the Agreement is amended in its entirety, effective as of
October 19, 2017, to read as follows:

(g)       The Corporation shall also maintain (or hire, if applicable) an
executive assistant to assist the Executive with his duties.

4.This Amendment may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

Except as modified herein, the Agreement remains in full force and effect.

The parties have executed this Amendment, effective as of the dates noted
herein, this 19th day of October, 2017.





 SPHERIX CORPORATION   EXECUTIVE                           /s/ Eric
Weisblum               /s/Anthony Hayes         By:   Eric Weisblum   Anthony
Hayes       Duly Authorized Chairman           of the Compensation Committee    
             

 




 

